Chiee Justice Steele
delivered the opinion of. the court:
The amount of the judgment recovered is not questioned. It is contended, however, that there was not sufficient evidence to warrant a judgment in any sum against the defendant. The cause was first tried in a justice court, and again upon appeal in the county court, resulting in each instance in a judgment against the defendant. The defendant was the owner of a sawmill, and the pláintiff obtained a judgment for a balance due upon account for the boarding. of defendant, her family and employees, and care and food for the defendant’s horses.
The plaintiff stated that she made the agreement upon which the account sued upon is based, with the husband of defendant, in the defendant’s presence; that the defendant discharged a part of the indebtedness, and that the supplies for the mill were billed to the defendant, and that lumber shipped from the mill was shipped in, the name of the defendant. It was shown that many of the men were paid by checks signed by the defendant. One witness testified that the husband of the defendant carried checks signed by the defendant, and that they were used by him in paying the men employed at the mill, and in paying for supplies furnished the mill.
*214In behalf of tbe defendant there was testimony received tending to show that tbe defendant, altbongb sbe owned tbe mill, bad leased it to ber bnsband, and that sbe was not operating it at tbe time tbe indebtedness to plaintiff was incurred. Her testimony was also explanatory of tbe use of ber checks by ber husband. ' We are of opinion, however, that there was sufficient testimony on tbe part of tbe plaintiff to sustain tbe judgment, and it is, therefore, affirmed.

Affirmed.

Mr. Justice Campbell and Mr. Justice Musser concur.